c h i ef c ou n sel of f i c e of department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-129006-09 number info release date uil the honorable eleanor holmes norton member u s house of representatives washington dc attention --------------------- dear congresswoman norton i am responding to your letter dated date concerning the income_tax treatment of grants to homeowners under the district of columbia historic homeowner grant program under the program the district of columbia provides grants of up to dollar_figure to low and moderate income households as defined by the united_states department of housing and urban development the grants are to repair restore or replace exterior features of historic homes that are the primary residence of the grant recipient the program gives preference to improvements that are visible from public streets improve the appearance of the house and retain original historic features and materials payments under governmental social benefit programs for the promotion of the general welfare and not for services rendered are not includible in a recipient’s gross_income general welfare exclusion revrul_76_395 1976_2_cb_16 concludes that home rehabilitation grants that a city makes to low-income homeowners under a federally funded community development program are excludable from the recipients’ gross_income under the general welfare exclusion grants that the district of columbia makes under the historic homeowner grant program hhgp are analogous to the grants described in revrul_76_395 therefore payments to grant recipients under the hhgp qualify for exclusion from their income under the general welfare exclusion conex-129006-09 i hope this information is helpful if you have any questions please call me or ----------- - -------- at --------------------- george j blaine associate chief_counsel income_tax and accounting sincerely
